United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                             September 20, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk


                                           No. 06-30065
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                          Appellee,

                                                 versus

RONNIE COLEMAN,

                                                                                      Defendant-Appellant.

                       ------------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                     USDC No. 5:05-CR-50039
                       ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Ronnie Coleman appeals his sentence after pleading guilty to possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). Finding no reversible error, we affirm.

       Coleman argues that the district court abused its discretion in refusing to appoint a mitigation

investigator under the Criminal Justice Act, 18 U.S.C. § 3006A(e)(1). He has not established that




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
he is entitled to relief on this ground. See United States v. Castro, 15 F.3d 417, 421-22 (5th Cir. 1994).

        Coleman argues that the district court erred in applying a two-level enhancement to his

offense level computation based on the Presentence Report finding that “the offense involved three

or more firearms” under U.S.S.G. § 2K2.1(b)(1)(A). Coleman also argues that the district court

erred in applying a four-level enhancement to his offense level computation after finding that the

firearms he possessed unlawfully were “possessed . . . in connection with another felony offense”

under U.S.S.G. § 2K2.1(b)(5). Coleman did not present any evidence rebutting the Presentence

Report. The district court’s finding that Coleman constructively possessed at least three firearms and

that Coleman possessed the firearms in connection with felony possession of drugs with the intent to

distribute them was plausible “in light of the record as a whole.” United States v. Yi, 451 F.3d 362,

373 (5th Cir. 2006) (internal quotation marks and citations omitted); see also United States v.

Houston, 364 F.3d 253, 248 (5th Cir. 2004); United States v. Condren, 18 F.3d 1190 (5th Cir. 1994).

        Coleman claims that the district court erred by sentencing Coleman under a mandatory

guidelines regime, but the district court explicitly acknowledged at sentencing that the Guidelines are

no longer mandatory. Coleman also argues that the district court erred by increasing his sentence on

the basis of facts neither admitted by him nor found by a jury beyond a reasonable doubt. Because

the district court was not operating under a mandatory guidelines regime when it sentenced Coleman,

the district court was authorized to find pertinent sentencing facts. United States v. Mares, 402 F.3d
511, 516-20 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

        Coleman argues that his sentence was unreasonable. The district court imposed a sentence

within the guidelines range, which is therefore presumptively reasonable. See United States v. Smith,

440 F.3d 704, 706-07 (5th Cir. 2006); United States v. Alonso, 435 F.3d 551, 554 (5th Cir. 2006).


                                                  -2-
Coleman has not identified any § 3553(a) factor that the district court did not specifically consider

as supporting the sentence it imposed. AFFIRMED.




                                                -3-